IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





WR-66,794-01


IN RE GARY D. YOUNG




ON PETITION FOR WRIT OF MANDAMUS
IN CAUSE NO. 06-06-00102-CV FROM THE

6TH COURT  OF APPEALS AT TEXARKANA



Per Curiam.

ORDER


	This is a Petition for Writ of Mandamus filed by the Lamar County Attorney, Gary D.
Young.  Relator seeks relief from the opinion and judgment of the Sixth Court of Appeals
which conditionally granted a writ of mandamus to compel the District Judge to enter an
order disqualifying him in the case of State of Texas v. Leslie Gene Goodman, No. 21313,
in the Sixth District Court of Lamar County, Texas.
	We find Respondent Sixth Court of Appeals and Real Party in Interest, Leslie Gene
Goodman should be afforded an opportunity to respond to the allegations.  A written
response may be filed directly with this Court within thirty days of the date of this order. 
	 No extensions shall be granted.
	IT IS SO ORDERED THIS THE 7TH DAY OF FEBRUARY, 2007.
Do Not Publish